Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action, which is based on Applicant’s verification that the prior arts on record do not teach the claimed range of DL, is persuasive and, therefore, the finality of that action is withdrawn.
Regarding Applicant’s argument of the incorrect statutory basis, Applicant is advised that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. MPEP 2158.01, ¶ 7.06. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 repeats one of the conditions in claim 1 without additional limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4-10 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Xie (CN 104360462, as evidenced by the translation). 

    PNG
    media_image1.png
    451
    389
    media_image1.png
    Greyscale

Regarding claim 1, Xie teaches an optical lens (Table at [67-68], Fig. 1a, --+-+, [61-], also Fig. 2a), comprising: 
a first lens group comprising three lenses (L1-L3) with refractive powers, two of the three lenses of the first lens group being made from glass (L4-L5), and the three lenses comprising a spherical lens ([67-68], L1, L3) and an aspheric lens (L2);
a second lens group (L4-L5) having a positive refractive power (as seen in Fig. 1a, [67]) and comprising two lenses with refractive powers, and the two lenses comprising an aspheric lens ([67-68], L4,L5); and
an aperture stop (L6) disposed between the first lens group and the second lens group, wherein a total number of lenses in the optical lens is less than 9 (5), and the optical lens satisfies the conditions:
2 mm<DL<6 mm ([67], 3.06);
LT<15 mm ([67], 9); and
0.2<DL/LT<0.38 (3.06/9 = 0.34),
where DL is a diameter of a lens surface (S10) of the second lens group furthest from the first lens group, and LT is a length measured on the optical axis between two outermost lens surfaces (S1&S10) of the optical lens.

Regarding claim 2, Xie further teaches the optical lens as claimed in claim 1, wherein an F-number of the optical lens is larger than or equal to 1.8 ([76], 2.0).

Regarding claim 4, Xie further teaches the optical lens as claimed in claim 1, wherein the optical lens comprises three lenses with an Abbe number of greater than 50 ([67], L1,L2,L5).

Regarding claim 5, Xie further teaches the optical lens as claimed in claim 1, wherein the optical lens comprises a cemented lens having a lens with an Abbe number of greater than 50 (L5: 56.07).

Regarding claim 6, Xie further teaches the optical lens as claimed in claim 1, wherein the optical lens comprises a cemented lens having an aspheric joint surface (L4+L5 at S9).

Regarding claim 7, Xie further teaches the optical lens as claimed in claim 1, wherein the length LT is smaller than 15 mm (9).

Regarding claim 8, Xie further teaches the optical lens as claimed in claim 1, wherein a total track length of the optical lens measured between a lens surface furthest from an image plane and the image plane is smaller than 18 mm (12.3).

Regarding claim 9, Chen further teaches the optical lens as claimed in claim 1, wherein the optical lens comprises a doublet lens or a triplet lens (L4+L5).

Regarding claim 10, Xia further teaches the optical lens as claimed in claim 1, wherein a lens furthest from an image plane of the optical lens is made from glass (L1).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie.
  
Regarding claim 3, mutatis mutandis, Xie teaches in Fig. 2a all the limitations as stated in claim 1 rejection above, Xie further teaches a full field of view of the optical lens is greater than 190 degrees and smaller than 230 degrees (150x2).
Xie does not explicitly teach the full field of view of the optical lens is smaller than 230 degrees.
Absent any showing of criticality and/or unpredictability, having the full field of view of the optical lens is smaller than 230 degrees would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention, e.g., by using an adjustable diaphragm and/or cropping the image, for the purposes of having desired field of view.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xie by having the full field of view of the optical lens is smaller than 230 degrees for the purposes of having desired field of view.
 
Claim(s) 1,13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 20100188757). 

    PNG
    media_image2.png
    296
    255
    media_image2.png
    Greyscale

Regarding claim 1, Saitoh teaches an optical lens (Tables 1&8, Fig. 7(a), ---+-), comprising: 
a first lens group comprising three lenses with refractive powers, and the three lenses comprising a spherical lens (71) and an aspheric lens (72,73);
a second lens group (75) having a positive refractive power and comprising two lenses with refractive powers, and the two lenses comprising an aspheric lens; and
an aperture stop (7) disposed between the first lens group and the second lens group, wherein a total number of lenses in the optical lens is less than 9, and the optical lens satisfies the conditions:
2 mm<DL<6 mm (3.188);
LT<15 mm (10.4); and
0.2<DL/LT<0.38 (3.188/10.4),
where DL is a diameter of a lens surface (10*) of the second lens group furthest from the first lens group, and LT is a length measured on the optical axis between two outermost lens surfaces (1&10*) of the optical lens.
	Saitoh does not teach two of the three lenses of the first lens group being made from glass.
Absent any showing of criticality and/or unpredictability, having two of the three lenses of the first lens group being made from glass would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of durable product (glass being less temperature sensitive and stronger than plastic) and/or design choice.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Saitoh by having two of the three lenses of the first lens group being made from glass for the purposes of durable product (glass being less temperature sensitive and stronger than plastic) and/or design choice.
Regarding claim 13, Saitoh further teaches the optical lens as claimed in claim 1, wherein the optical lens comprises, in order from a magnified side to a minified side, a meniscus lens, an aspheric lens, an aspheric lens, an aspheric lens and an aspheric lens (Table 8). 

Regarding claim 15, Saitoh further teaches the optical lens as claimed in claim 1, wherein the optical lens comprises, in order from a magnified side to a minified side, a meniscus lens, an aspheric lens, an aspheric lens, a bi-convex lens and an aspheric lens (Table 8).

Allowable Subject Matter
Claim(s) 11,14,17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 11, the prior art of record neither anticipates nor renders obvious all the limitations of claim 11 for an optical lens including “the optical lens comprises, in order from a magnified side to a minified side, a meniscus lens, an aspheric lens, an aspheric lens, a bi-convex lens, an aspheric lens and an aspheric lens”, along with the other claimed limitations of claim 11.
Regarding claim 14, the prior art of record neither anticipates nor renders obvious all the limitations of claim 14 for an optical lens including “the optical lens comprises, in order from a magnified side to a minified side, a meniscus lens, an aspheric lens, an aspheric lens, an aspheric lens, an aspheric lens and an aspheric lens”, along with the other claimed limitations of claim 14.
Regarding claim 17, the prior art of record neither anticipates nor renders obvious all the limitations of claim 17 for an optical lens including “the optical lens has six lenses with refractive powers of negative, negative, negative, positive, negative and positive”, along with the other claimed limitations of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872